UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-139298 Bridgeline Digital, Inc. (Exact name of registrant as specified in its charter) Delaware 52-2263942 State or Other Jurisdiction of Incorporation IRS Employer Identification No. 80 Blanchard Road Burlington, Massachusetts (Address of Principal Executive Offices) (Zip Code) (781) 376-5555 (Registrant’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $0.001 par value per share The NASDAQ Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o No x Indicate by check mark if the registrant in not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes o No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $10,175,076 based on the closing price of $1.13 of the issuer’s common stock, par value $.001 per share, as reported by the NASDAQ Stock Market on March 30, 2012 On November 30, 2012, there were 15,210,038 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the definitive proxy statement for our 2013 annual meeting of stockholders, which is to be filed within 120 days after the end of the fiscal year ended September 30, 2012, are incorporated by reference into Part III of this Form 10-K, to the extent described in Part III. 1 Forward Looking Statement Statements contained in this Annual Report on Form 10-K that are not based on historical facts are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements may be identified by the use of forward-looking terminology such as “should,” “could,” “may,” “will,” “expect,” “believe,” “estimate,” “anticipate,” “intends,” “continue,” or similar terms or variations of those terms or the negative of those terms.These statements appear in a number of places in this Form 10-K and include statements regarding the intent, belief or current expectations of Bridgeline Digital, Inc. Forward-looking statements are merely our current predictions of future events. Investors are cautioned that any such forward-looking statements are inherently uncertain, are not guaranties of future performance and involve risks and uncertainties. Actual results may differ materially from our predictions. Important factors that could cause actual results to differ from our predictions include the impact of the weakness in the U.S. and international economies on our business, our inability to manage our future growth effectively or profitably, fluctuations in our revenue and quarterly results, our license renewal rate, the impact of competition and our ability to maintain margins or market share, the limited market for our common stock, the volatility of the market price of our common stock, the performance of our products, our ability to respond to rapidly evolving technology and customer requirements, our ability to protect our proprietary technology, the security of our software, our dependence on our management team and key personnel, our ability to hire and retain future key personnel, or our ability to maintain an effective system of internal controls.Although we have sought to identify the most significant risks to our business, we cannot predict whether, or to what extent, any of such risks may be realized, nor is there any assurance that we have identified all possible issues which we might face. We assume no obligation to update our forward-looking statements to reflect new information or developments. We urge readers to review carefully the risk factors described herein and in the other documents that we file with the Securities and Exchange Commission. You can read these documents at www.sec.gov. Where we say “we,” “us,” “our,” “Company” or “Bridgeline” we mean Bridgeline Digital, Inc. PART I Item 1. Business. Overview Bridgeline Digital enables its customers to maximize the performance of their mission critical websites, intranets, and online stores. Bridgeline is the developer of the award-winning iAPPS® Web Engagement Management (WEM) product platform and related digital solutions.The iAPPS platform deeply integrates Web Content Management, eCommerce, eMarketing, and web Analytics capabilities within the heart of websites or eCommerce web stores to help marketers deliver online experiences that attract, engage, and convert their customers across all digital channels. Bridgeline’s iAPPS platform combined with its digital services assists customers in maximizing on-line revenue, improving customer service and loyalty, enhancing employee knowledge, and reducing operational costs. The iAPPSplatform is delivered through a Cloud-based SaaS (“Software as a Service”) multi-tenant business model, whose flexible architecture provides customers with state of the art deployment providing maintenance, daily technical operation and support; or via a traditional perpetual licensing business model, in which the iAPPS software resides on a dedicated server in either the customer’s facility or Bridgeline’s co-managed hosting facility. In 2012, KMWorld Magazine Editors selected Bridgeline Digital as one of the 100 Companies That Matter in Knowledge Management and also selected iAPPS as a Trend Setting Product in 2012. iAPPS Content Manager and iAPPS Commerce were selected as finalists for the 2011 and 2012 CODiE Awards for Best Content Management Solution and Best Electronic Commerce Solution, globally. iAPPS Content Manager was the winner of the 2010 CODiE Award for Best Content Management Solution, globally. B2B Interactive has selected Bridgeline Digital as one of the Top Interactive Technology companies in the United States. Bridgeline Digital was incorporated under the laws of the State of Delaware on August 28, 2000. Locations The Company’s corporate office is Burlington, Massachusetts.The Company maintains regional field offices serving the following geographical locations: Atlanta, GA; Baltimore, MD; Boston, MA; Chicago, IL; Dallas, TX; Denver, CO; New York, NY; Philadelphia, PA; and Tampa, FL.The Company has one wholly-owned subsidiary, Bridgeline Digital Pvt. Ltd. located in Bangalore, India. Highlights of Fiscal 2012 Highlights of fiscal 2012 include the achievement of record revenues, record iAPPS license sales and key iAPPS product releases and updates: 2 Financial · Bridgeline achieved record revenues in fiscal 2012 of $26,296,000. · Total iAPPS related revenue increased 37% to $16.6 million in fiscal 2012 from $12.1 million in fiscal 2011. · Recurring revenue, which reflects amounts that are contractually due to Bridgeline, increased 27% to $4.2 million in fiscal 2012 from $3.3 million in fiscal 2011. · Bridgeline sold a record number of iAPPS licenses within fiscal 2012. The 267 new iAPPS licenses during fiscal 2012 was a 25% increase compared to licenses sold during fiscal 2011. New Strategic Alliances, Products and Enhancements · In the third quarter of fiscal 2012 Bridgeline announced that United Parcel Service (“UPS”) signed a multi-year partnership agreement with Bridgeline to offer B2B and B2C eCommerce web stores with an end-to-end offering comprised of Bridgeline’s eCommerce Fulfilled™ solution and UPS logistics and fulfillment services. · In the fourth quarter of fiscal 2012 Bridgeline announced the release of new poduct, iAPPS distributed subscription (“iAPPS ds”), a platform that empowers large franchise and dealer networks with state-of-the-art web engagement management while providing superior oversight of corporate branding. iAPPS ds deeply integrates content management, eCommerce, eMarketing and web analytics and is a self-service web platform that is offered to each authorized franchise or dealer for a monthly subscription fee. · In July of fiscal 2012 Bridgeline signed a multi-year agreement with a large national franchise network of over 4,300 locations who will license the iAPPS ds platform. · Bridgeline released two versions of the iAPPS platform during fiscal 2012. In the first quarter of fiscal 2012 Bridgeline released iAPPS version 4.7 which provided many international eCommerce enhancements including multilingual and multi-currency support along with improvements in how iAPPS handles international fulfillment, tax and regulations logistics. In the third quarter of fiscal 2012 Bridgeline released iAPPS version 4.8 which offered full integration of front- and back-end eCommerce capabilities with built-in warehouse management and inventory control. Acquisitions · During the fiscal year Bridgeline continued its geographic expansion strategy with two acquisitions; Magnetic Corporation and Marketnet, Inc. These acquisitions expanded Bridgeline’s footprint into the Tampa and Dallas regions. Products and Services Products Subscription and Perpetual Licenses Revenue from sales of both on-demand SaaS web tools and perpetual licenses is reported as Subscription and perpetual licenses in the accompanying consolidated financial statements. iAPPS Platform The iAPPS platform provides a unified common set of shared software modules that are critical to today’s mission critical websites, on-line stores, intranets, extranets, and portals.The iAPPS platform empowers companies and developers to create websites, web applications and online stores with advanced business logic, state-of-the-art graphical user interfaces, and improved quality – all in a shorter timeframe with less coding than is typically required by comparable products. The iAPPS platform is a Web Engagement Management (WEM) platform that unifies web Content Management, web Analytics, eCommerce, and eMarketing capabilities deep within the websites, web applications or online stores in which they reside, enabling customers to enhance and optimize the value of their web properties and better engage their website users.The iAPPS platform significantly enhances WEM and Customer Experience Management (CXM) capabilities. 3 The iAPPS platform includes: · iAPPS Content Manager allows non-technical users to create, edit, and publish content via a browser-based interface. The advanced, easy-to-use interface allows businesses to keep content and promotions fresh - whether for a public commercial site or a company intranet. iAPPS Content Manager handles the presentation of content based on a sophisticated indexing and security scheme that includes management of front-end access to online applications. The system provides a robust library functionality to manage permissions, versions and organization of different content types, including multimedia files and images. Administrators are able to easily configure a simple or advanced workflow.The system can accommodate the complexity of larger companies with strict regulatory policies. iAPPS Content Manager is uniquely integrated and unified with iAPPS Analyzer, iAPPS Commerce, and iAPPS Marketier; providing our customers with precise information,more accurate results, expansion options, and stronger user adoption. · iAPPS Commerce is an online B2B and B2C eCommerce solution that allows users to maximize and manage all aspects of their domestic and international Commerce initiatives. The customizable dashboard provides customers with a real-time overview of the performance of their online stores, such as sales trends, demographics, profit margins, inventory levels, inventory alerts, fulfillment deficiencies, average check out times, potential production issues, and delivery times. Commerce also provides backend access to payment and shipping gateways. In combining iAPPSCommerce with iAPPS Analyzer and iAPPS Marketier, our customers can take their Commerce initiatives to a new level by personalizing their product offerings, improving their marketing effectiveness,providing value-added services and cross selling additional products.iAPPS Commerce is uniquely integrated and unified with iAPPS Analyzer, iAPPS Content Manager, and iAPPS Marketier; providing our customers with precise information, more accurate results, expansion options, and stronger user adoption. · iAPPSMarketier is a marketing lifecycle management solution that includes customer transaction analysis, email management, surveys and polls, event registration and issue tracking to measure campaign return on investment and client satisfaction. Website content and user profiling is leveraged to deliver targeted campaigns and stronger customer relationships. The email management featuresprovide comprehensive reporting capabilities including success rate, and recipient activity such as click-thrus and opt-outs.iAPPS Marketier integrates with leading customer relationship management systems (CRM’s) such as Salesforce.com and leading ad banner engines such as Google.iAPPS Marketier is uniquely integrated and unified with iAPPS Analyzer, iAPPS Content Manager, and iAPPS Commerce; providing customers with precise information, more accurate results, expansion options, and stronger user adoption. · iAPPSAnalyzer provides the ability to manage, measure and optimize web properties by recording detailed events and subsequently mine data within a web application for statistical analysis. Our customers have access to information regarding where their visitors are coming from, what content and products their viewers are most interested in, and how they navigate through a particular web application. Through user-definable web reports, iAPPSAnalytics provides deep insight into areas like visitor usage, content access, age of content, actions taken, and event triggers, and reports on both client and server-side events. iAPPS Analyzer’s smart recommendation engine uses this data and identifies actionable solutions enabling our customers to optimize site content and reach their digital campaign goals. There are over 20 standard web reports that come with iAPPS Analyzer.iAPPS Analyzer is uniquely integrated and unified with iAPPS Content Manager, iAPPS Commerce, and iAPPS Marketier; providing our customers with precise information, more accurate results, expansion options, and stronger user adoption. · iAPPSds is a web content management and eCommerce platform for franchises and large dealer networks. iAPPS ds deeply integrates content management, eCommerce, eMarketing, and web analytics and is a self-service web platform that is offered to each authorized franchise or dealer for a monthly subscription fee. iAPPS ds acts as a control center for a large organization’s distributed websites enabling local content publishing that is managed through a workflow approval process that gives corporate marketing control of the brand and message. iAPPS ds also supports responsive design that adapts to specific device screen sizes access a website, driving more positive user experiences and engagement.iAPPS ds is a cloud based SaaS solution Services Revenue from Web Application Development Services Revenue from all web application development services is reported as Web application development services in the accompanying consolidated financial statements. Web Application Development Services Web Application development services address specific customer needs such as digital strategy, web design and web development, usability engineering, information architecture, rich media development, and SEO for their mission critical web site or web store.Application development engagements are often sold as part of a multiple element arrangement that includes our software products, hosting arrangements (i.e. Managed Service Hosting) that provide for the use of certain hardware and infrastructure at one of our co-managed network operating centers, or retained professional services subsequent to completion of the application development. Digital Strategy Services Bridgeline helps customers maximize the effectiveness of their online marketing activities to ensure that their web applications can be exposed to the potential customers that use search engines to locate products and services. Bridgeline’s search engine optimization (“SEO”) services include competitive analysis, website review, keyword generation, proprietary leading page technology, ongoing registration, monthly reports, and monitoring. Bridgeline’s web analytics experts offer consulting and assistance in implementing iAPPS Analyzer or any other type of web analytics package. 4 Usability Design By integrating usability into traditional development life cycles, we believe our usability experts can significantly enhance a user’s experience.Our usability professionals provide the following services:usability audits, information architecture, process analysis and optimization, interface design and user testing.Our systematic and user-centered approach to applicationdevelopment focuses on developingapplications that are intuitive, accessible, engaging, and effective. Our goal is to produce a net effect of increased traffic, improved visitor retention, increased user productivity, reduced user error, lower support cost, and reduced long-term development cost. Information Architecture Information Architecture is a design methodology focused on structuring information to ensure that users can find the appropriate data and can complete their desired transactions within a website or application.Understanding users and the context in which users will be initiating with a web application is central to information architecture.Information architects try to put themselves in the position of a typical user of an application to better understand a user’s characteristics, behaviors, intentions and motivations.At the same time, the information architect develops an understanding of a web application’s functionality and data structures.The understanding of these components enables the architect to make customer centric decisions about the end user and then translate those decisions into site maps, wire frames and clickable prototypes. Information architecture forms the foundation of a web application’s usability.The extent to which a web application is user-friendly and is widely adopted by a user base is primarily dependent on the success of the information architecture.Information architecture defines how well users can navigate through a website or application and how easily they can find the desired information or function.As web application development becomes more standard and commoditized, information architecture will increase as a differentiator for application developers. Managed Service Hosting Revenue from Managed Service Hosting Revenue from Managed Service Hosting is reported as Managed service hosting in the accompanying consolidated financial statements. A large number of our customers hire us to host and manage the mission critical web sites and web stores we develop. Through our partnerships with Savvis and Internap, we offer co-location servicesin state-of-the-art, Tier 1 secured data centers. We provide 24/7 application monitoring, emergency response, version control, load balancing, managed firewall security, and virus protection services.We provide shared hosting, dedicated hosting, and SaaS hosting for our customers. 5 Sales and Marketing Overview Bridgeline employs a direct sales force and each sale takes on average 90 to 180 days to complete.Our direct sales force focuses its efforts selling to medium-sized and large companies. These companies are generally categorized in the following vertical markets:financial services, consumer products and goods, health services and life sciences, high technology (software and hardware), retail brand names,associations and foundations and franchises/large dealer networks. We have nine geographic locations in the United States with full-time professional direct sales personnel.Our geographic locations are in the metropolitan Atlanta, Baltimore, Boston, Chicago, Dallas, Denver, New York, Philadelphia, and Tampa areas. We have a value added reseller channel to supplement our direct sales force for our iAPPS platform.Our value added resellers are generally located in territories where we do not have a direct sales force. Strategic Alliances We have dedicated business development professionals whose mission is to identify and establish strategic alliances for iAPPS and iAPPS ds.In June 2012, Bridgeline announced a strategic alliance with UPS Logistics. Bridgeline and UPS Logistics signed a multi-year agreement to offer B2B and B2C eCommerce web stores with an end-to-end eCommerce offering comprised of Bridgeline’s eCommerce Fulfilled™ solution and UPS Logistics and fulfillment services. The combined Bridgeline and UPS Logistics offering provides customers with the ability to manage the eCommerce and supply chain fulfillment needs and was designed to benefit mid-market and larger online web stores who seek end to end solutions. In July of fiscal 2012 Bridgeline signed a multi-year agreement with The UPS Stores, a national franchise network of over 4,300 locations who will license the iAPPS ds platform. We believe pursuing other significant alliances will enhance the sales and distribution opportunities of iAPPS related intellectual property. Engagement Methodology We use an accountable, strategic engagement process developed specifically for target companies that require a technology based professional approach.We believe it is critical to qualify each opportunity and to assure our skill set and tools match up well with customer’s needs.As an essential part of every engagement, we believe our engagement methodology streamlines our customer qualification process, strengthens our customer relationships, ensures our skill set and tools match the customer’s needs, and results in the submission of targeted proposals. Organic Growth From Existing Customer Base We have specific proactive programs that consistently market our iAPPS platform and interactive development capabilities. Our business development professionals seek ongoing business opportunities within our existing customer base and within other operating divisions or subsidiaries of our existing customer base. New Customer Acquisition We identify target customers within our vertical expertise (financial services, consumer products and goods, health services and life sciences, high technology (software and hardware), retail brand names,transportation and storage and associations and foundations). Our business development professionals develop an annual territory plan identifying various strategies to engage our target customers. These territory plans are updated every 60 days. 6 Customer Retention Programs We use digital marketing capabilities when marketing to our customer base. We email internally generated whitepapers, user case studies, or Company related announcements to our customers on a bimonthly basis. We also host educational on-line or face to face seminars. New Lead Generation Programs We generate targeted leads and new business opportunities by leveraging on-line marketing strategies. We receive leads by maximizing the search engine optimization capabilities of our own website. Through our website, we provide various educational white papers and promote upcoming on-line seminars. In addition we pay for banner advertisements on various independent newsletters, and paid search advertisements that are linked to our website. We also participate and exhibit at targeted events. Social Media Programs We market Bridgeline’s upcoming events, white papers, blogs, case studies, digital product tutorials, announcements, and related articles frequently on leading social media platforms such as Twitter, LinkedIn, YouTube and Facebook. Acquisitions Bridgeline will continue to evaluate expanding its distribution of iAPPS and its interactive development capabilities throughoutNorth America through acquisitions.Due to the nature of our sales process and delivery requirements, we believe local staff is required in order to maximize market-share objectives. We believe the web application development market in North America and Europe is growing and fragmented. We believeestablished yet small web application development companies have the ability to market, sell and install our iAPPS platform in their local metropolitan markets.We believe these companies also have a .NET customer base and a niche presence in the local markets in which they operate. We believe there is an opportunity for us to acquire companies that specialize in web application development that are based in large North American cities in which we currently do not operate.We believe that by acquiring certain of these companies and applying our business practices and efficiencies, we can accelerate our time to market of the iAPPS platform. We did not complete any acquisitions during the fiscal year ended September 30, 2011. We completed two acquisitions during the fiscal year ended September 30, 2012 as described below. Magnetic Corporation On October 3, 2011, we completed the acquisition of Magnetic Corporation (“Magnetic”), a Tampa, Florida based interactive technology company. We acquired all of the outstanding capital stock of Magnetic for consideration consisting of (i) $150 thousand in cash (ii) assumption of $130 thousand of indebtedness and (iii) contingent consideration of up to $600 thousand in cash and 166,666 shares of Bridgeline Digital common stock. The contingent consideration is payable quarterly over the 12 consecutive calendar quarters following the acquisition, contingent upon the acquired business achieving certain quarterly revenue and quarterly operating income targets during the period. The contingent common stock has been issued and is being held in escrow pending satisfaction of the applicable targets.To the extent that either the quarterly revenue targets or the quarterly operating income targets are not met in a particular quarter, the earn-out period will be extended for up to four additional quarters. Marketnet, Inc. On May 31, 2012, we completed the acquisition of Marketnet, Inc. (“Marketnet”), an interactive technology company based in Dallas, Texas. Bridgeline acquired all of the outstanding capital stock of Marketnet for consideration consisting of (i) $20 thousand in cash and (ii) assumption of debt of $244 thousand and (ii) contingent consideration of up to $650 thousand in cash and 204,331 shares of Bridgeline Digital common stock. This contingent consideration is payable quarterly over the 12 consecutive calendar quarters following the acquisition, contingent upon the acquired business achieving certain quarterly revenue and quarterly operating income targets during the period. To the extent that either the quarterly revenue target or the quarterly operating income target is not met in a particular quarter, the earn-out period will be extended for up to four additional quarters. Marketnet is also eligible to earn additional bonus equity consideration of 200,000 shares, if annual net revenues of the acquired business exceed a certain threshold in any fiscal year through September 30, 2015. The contingent common stock has been issued and is being held in escrow pending satisfaction of the applicable targets. 7 Magnetic and Marketnet’s operating results are reflected in the condensed consolidated financial statements as of the acquisition date. Research and Development We invested approximately $1.9 million in research and development activities for the year ended September 30, 2012, which included approximately $480 thousand in capitalized software costs. We invested approximately $1.9 million in research and development for the year ended September 30, 2011, which included approximately $59 thousand of capitalized software costs. Employees We employed 164 employees worldwide as of September 30, 2012.Substantially all of those employees are full time employees. Customers We primarily serve the following vertical markets that we believe have a history of investing in information technology enhancements and initiatives as follows: · Financial services · Consumer products and goods · Associations and foundations · Health services and life sciences · High technology (software and hardware) · Franchises/large dealer networks · Retail brand names For the years ended September 30, 2012 and 2011, no customer generated more than 10% of our revenue. We will focus our efforts to engage with customers that are aligned with the Company's core competencies and will continue to proactively end engagements with a number of smaller hosting customers obtained through previous acquisitions. Competition The markets for our products and services, including software for web content management, eCommerce platform software, eMarketing software, web analytics software and web application development services are highly competitive, fragmented, and rapidly changing. Barriers to entry in such markets remain relatively low. The markets are significantly affected by new product introductions and other market activities of industry participants. With the introduction of new technologies and market entrants, we expect competition to persist and intensify in the future. We believe we compete adequately with others and we distinguish ourselves from our competitors in a number of ways: · We believe our competitors generally offer their web application software typically as a single point of entry type product (such as only content management, or only commerce) as compared to the deeply integrated approach that is provided by theiAPPS platform. · We believe our competitors can generally only deploy their solutions in either a Cloud/SaaS environment or in a dedicated server environment. The iAPPS platform’s architecture is flexible and is capable of being deployed in either a Cloud/SaaS or dedicated server environment. · We believe the majority of our competitors do not provide interactive technology development services that complement their software products. Our ability to develop mission critical web sites and online stores on our own deeply integrated iAPPS platform providing a quality end-to-end solution that distinguishes us from our competitors. · We believe the interface of the iAPPS platform has been designed for ease of use without substantial technical skills. · Finally, we believe the iAPPS platform offers a competitive price-to-functionality ratio when compared to our competitors. 8 Available Information This Annual Report on Form 10-K, as well as our quarterly reports on Form 10-Q and current reports on Form 8-K, along with any amendments to those reports, are made available upon request, on our website www.bridgelinedigital.com as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission.Copies of the following are also available through our website on the “About Us - Investor Information” page under the caption “Governance” and are available in print to any shareholder who requests it: · Code of Business Ethics · Committee Charters for the following Board Committees: o Nominating and Corporate Governance Committee o Audit Committee o Compensation Committee The public may read and copy any materials that we file with the SEC at the SEC’s Public Reference Room at 450 Fifth Street, N.W., Washington, D.C. 20549.Information regarding the SEC’s Public Reference Room can be obtained by calling the SEC at 1-800-SEC-0330.The SEC also maintains an Internet site that contains reports, proxy and information statements, and other information and can be found at http://www.sec.gov. Item 1A.Risk Factors This report contains forward-looking statements that involve risks and uncertainties, such as statements of our objectives, expectations and intentions. The cautionary statements made in this report are applicable to all forward-looking statements wherever they appear in this report. Our actual results could differ materially from those discussed herein. In addition to the risks discussed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our business is subject to the risks set forth below. We operate in a rapidly changing environment that involves certain risks and uncertainties, some of which are beyond our control. The risks described below are not the only risks we face. Additional risks and uncertainties not currently known to us or that we currently deem to be immaterial may also materially adversely affect our business, financial condition and/or operating results. The weakness in the U.S. and international economies could negatively affect our business, results of operations, and financial condition. Our business, results of operations and financial condition depend in part on international economic conditions.The prolonged downturn in the U.S. and international economies have resulted in a tightening in the credit markets, a low level of liquidity in many financial markets, and extreme volatility in credit, equity and fixed income markets.Both the severity and duration of the downturn in U.S. and international economies are unknown and outside of our control.The impact of these economic conditions on our business may include decreased customer demand; decreased customer confidence; longer sales cycles; delayed payments or difficulty in collecting accounts receivable; decreased margins; and insolvency of customers. Any of these events, or any other events caused by the weakness in the U.S. and international economies, may have a material adverse effect on our business, operating results, and financial condition. Stress in the global financial system may adversely affect our results of operations and financial condition in ways that may be hard to predict or to defend against. Recent events in the financial markets have demonstrated that businesses and industries throughout the world are very tightly connected to each other. Thus, financial developments which may appear unrelated to our business or industry may adversely affect us over the course of time. For example, material increases in LIBOR or other applicable interest rate benchmarks may increase the debt payment costs for our credit facilities. Credit contraction in financial markets may hurt our ability to access credit in the event that we identify an acquisition opportunity or require significant access to credit for other reasons. Similarly, volatility in our stock price due to seemingly unrelated financial developments could hurt our ability to raise capital for the financing of acquisitions or other reasons. Any of these events, or any other events caused by stress in world financial markets, may have a material adverse effect on our business, operating results, and financial condition and prevent us from executing our growth strategy. If we are unable to manage our future growth efficiently, our business, revenues and profitability may suffer. We anticipate that continued expansion of our business will require us to address potential market opportunities. For example, we may need to expand the size of our research and development, sales, corporate finance or operations staff. There can be no assurance that our infrastructure will be sufficiently flexible and adaptable to manage our projected growth or that we will have sufficient resources, human or otherwise, to sustain such growth. If we are unable to adequately address these additional demands on our resources, our profitability and growth might suffer. Also, if we continue to expand our operations, management might not be effective in expanding our physical facilities and our systems, procedures or controls might not be adequate to support such expansion. Our inability to manage our growth could harm our business and decrease our revenues. 9 Our revenue and quarterly results may fluctuate, which could adversely affect our stock price. We have experienced, and may in the future experience, significant fluctuations in our quarterly operating results that may be caused by many factors. These factors include: · changes in demand for our products; · introduction, enhancement or announcement of products by us or our competitors; · market acceptance of our new products; · the growth rates of certain market segments in which we compete; · size and timing of significant orders; · budgeting cycles of customers; · mix of products and services sold; · changes in the level of operating expenses; · completion or announcement of acquisitions; and · general economic conditions in regions in which we conduct business. The length of our sales cycle can fluctuate significantly which could result in significant fluctuations in license revenues being recognized from quarter to quarter. The decision by a customer to purchase our products often involves the development of a complex implementation plan across a customer’s business.This process often requires a significant commitment of resources both by prospective customers and us. Given the significant investment and commitment of resources required in order to implement our software, it may take several months, or even several quarters, for marketing opportunities to materialize. If a customer's decision to purchase our products is delayed or if the installation of our products takes longer than originally anticipated, the date on which we may recognize revenues from these sales would be delayed. Such delays and fluctuations could cause our revenues to be lower than expected in a particular period and we may not be able to adjust our costs quickly enough to offset such lower revenue, potentially negatively impacting our results of operations. Because most of our licenses are renewable on an annual basis, a reduction in our license renewal rate could reduce our revenue. Our customers have no obligation to renew their annual subscription licenses, and some customers have elected not to do so. Our license renewal rates may decline or fluctuate as a result of a number of factors, including customer dissatisfaction with our products and services, our failure to update our products to maintain their attractiveness in the market, or constraints or changes in budget priorities faced by our customers. A decline in license renewal rates could cause our revenue to decline which would have a material adverse effect on our operations. We face intense and growing competition, which could result in price reductions, reduced operating margins and loss of market share. We operate in a highly competitive marketplace and generally encounter intense competition to create and maintain demand for our services and to obtain service contracts. If we are unable to successfully compete for new business and license renewals, our revenue growth and operating margins may decline. The market for our iAPPS platform (Content Manager, Analyzer, eCommerce, Marketier) and web development services are competitive and rapidly changing.Barriers to entry in such markets are relatively low. With the introduction of new technologies and market entrants, we expect competition to intensify in the future. Some of our principal competitors offer their products at a lower price, which may result in pricing pressures. Such pricing pressures and increased competition generally could result in reduced sales, reduced margins or the failure of our product and service offerings to achieve or maintain more widespread market acceptance. The web development/services market is highly fragmented with a large number of competitors and potential competitors.Our prominent public company competitors are Open Text, Oracle (Art Technology Group), Demandware, Digital River, GSI Commerce, Adobe (Omniture) and Sapient. We face competition from customers and potential customers who develop their own applications internally. We also face competition from potential competitors that are substantially larger than we are and who have significantly greater financial, technical and marketing resources, and established direct and indirect channels of distribution. As a result, they are able to devote greater resources to the development, promotion and sale of their products than we can. 10 Our growth depends on our relationships with certain strategic partners, and a reduction in the cooperative efforts from our partners could materially impact our revenues. A significant portion of our business strategy relies on the continued cooperation of our strategic partners to provide sales opportunities as well as the establishment of new strategic relationships.Our licensing revenue could be adversely impacted if there is a reduction in partner cooperation or sales efforts. Our success will depend, in part, upon our ability to maintain our existing relationships with strategic partners and establish new relationships.The cooperation and performance of strategic partners is outside of our control, and we are unable to predict the extent to which these relationships will be successful. There may be a limited market for our common stock which may make it more difficult for you to sell your stock and which may reduce the market price of our common stock. The average shares traded per day in fiscal 2012 was approximately 50,000 shares per day. In fiscal 2011 our average shares traded per day was less than 17,000. If our average trading volume of our common stock were to decrease it may impair the ability of holders of our common stock to sell their shares at the time they wish to sell them or at a price that they consider reasonable. The low trading volumemay also reduce the fair market value of the shares of our common stock. Accordingly, there can be no assurance that the price of our common stock will ever reflect our actual value. There can be no assurance that the daily trading volume of our common stock will increase or improve either now or in the future. The market price of our common stock is volatile which could adversely affect your investment in our common stock. The market price of our common stock is volatile and could fluctuate significantly for many reasons, including, without limitation: as a result of the risk factors listed in this annual report on Form 10-K; actual or anticipated fluctuations in our operating results; and general economic and industry conditions. In fiscal 2012, the closing price of or common stock as reported by NASDAQ was between $.47 and $3.24. If our products fail to perform properly due to undetected errors or similar problems, our business could suffer, and we could face product liability exposure. We develop and sell complex WEM software which may contain undetected errors, or bugs. Such errors can be detected at any point in a product’s life cycle, but are frequently found after introduction of new software or enhancements to existing software. We continually introduce new products and new versions of our products. Despite internal testing and testing by current and potential customers, our current and future products may contain serious defects. If we detect any errors before we ship a product, we might have to delay product shipment for an extended period of time while we address the problem. We might not discover software errors that affect our new or current products or enhancements until after they are deployed, and we may need to provide enhancements to correct such errors. Therefore, it is possible that, despite our testing, errors may occur in our software. These errors could result in the following: · harm to our reputation; · lost sales; · delays in commercial release; · product liability claims; · contractual disputes; · negative publicity; · delays in or loss of market acceptance of our products; · license terminations or renegotiations; or · unexpected expenses and diversion of resources to remedy errors. Furthermore, our customers may use our software together with products from other companies. As a result, when problems occur, it might be difficult to identify the source of the problem. Even when our software does not cause these problems, the existence of these errors might cause us to incur significant costs, divert the attention of our technical personnel from our product development efforts, impact our reputation, or cause significant customer relations problems. Technology and customer requirements evolve rapidly in our industry, and if we do not continue to develop new products and enhance our existing products in response to these changes, our business couldsuffer. We will need to continue to enhance our products in order to maintain our competitive position. We may not be successful in developing and marketing enhancements to our products on a timely basis, and any enhancements we develop may not adequately address the changing needs of the marketplace. Overlaying the risks associated with our existing products and enhancements are ongoing technological developments and rapid changes in customer requirements. Our future success will depend upon our ability to develop and introduce in a timely manner new products that take advantage of technological advances and respond to new customer requirements. The development of new products is increasingly complex and uncertain, which increases the risk of delays. We may not be successful in developing new products and incorporating new technology on a timely basis, and any new products may not adequately address the changing needs of the marketplace. Failure to develop new products and product enhancements that meet market needs in a timely manner could have a material adverse effect on our business, financial condition and operating results. 11 If we are unable to protect our proprietary technology and other intellectual property rights, our ability to compete in the marketplace may be substantially reduced. If we are unable to protect our intellectual property, our competitors could use our intellectual property to market products similar to our products, which could decrease demand for such products, thus decreasing our revenue. We rely on a combination of copyright, trademark and trade secret laws, as well as licensing agreements, third-party non-disclosure agreements and other contractual measures, to protect our intellectual property rights. These protections may not be adequate to prevent our competitors from copying or reverse-engineering our products. Our competitors may independently develop technologies that are substantially equivalent or superior to our technology. To protect our trade secrets and other proprietary information, we require employees, consultants, advisors and collaborators to enter into confidentiality agreements. These agreements may not provide meaningful protection for our trade secrets, know-how or other proprietary information in the event of any unauthorized use, misappropriation or disclosure of such trade secrets, know-how or other proprietary information. The protective mechanisms we include in our products may not be sufficient to prevent unauthorized copying. Existing copyright laws afford only limited protection for our intellectual property rights and may not protect such rights in the event competitors independently develop similar products. In addition, the laws of some countries in which our products are or may be licensed do not protect our products and intellectual property rights to the same extent as do the laws of the United States. Policing unauthorized use of our products is difficult, and litigation could become necessary in the future to enforce our intellectual property rights. Any litigation could be time consuming and expensive to prosecute or resolve, result in substantial diversion of management attention and resources, and materially harm our business or financial condition. If a third party asserts that we infringe upon its proprietary rights, we could be required to redesign our products, pay significant royalties or enter into license agreements. Claims of infringement are becoming increasingly common as the software industry develops and as related legal protections, including patents, are applied to software products. Although we do not believe that our products infringe on the rights of third parties, a third party may assert that our technology or technologies of entities we acquire violates its intellectual property rights. As the number of software products in our markets increases and the functionality of these products further overlap, we believe that infringement claims will become more common. Any claims against us, regardless of their merit, could: · be expensive and time consuming to defend; · result in negative publicity; · force us to stop licensing our products that incorporate the challenged intellectual property; · require us to redesign our products; · divert management’s attention and our other resources; or · require us to enter into royalty or licensing agreements in order to obtain the right to use necessary technologies, which may not be available on terms acceptable to us, if at all. We believe that any successful challenge to our use of a trademark or domain name could substantially diminish our ability to conduct business in a particular market or jurisdiction and thus decrease our revenues and result in possible losses to our business. If the security of our software, in particular the hosted Internet solutions products we have developed, is breached, our business and reputation could suffer. Fundamental to the use of our products is the secure collection, storage and transmission of confidential information. Third parties may attempt to breach our security or that of our customers and their databases. We might be liable to our customers for any breach in such security, and any breach could harm our customers, our business and reputation. Any imposition of liability, particularly liability that is not covered by insurance or is in excess of insurance coverage, could harm our reputation, business and operating results. Computers, including those that utilize our software, are vulnerable to computer viruses, physical or electronic break-ins and similar disruptions, which could lead to interruptions, delays or loss of data. We might be required to expend significant capital and other resources to protect further against security breaches or to rectify problems caused by any security breach, which, in turn could divert funds available for corporate growth and expansion or future acquisitions. We are dependent upon our management team, and the loss of any of these individuals could harm our business. We are dependent on the efforts of our key management personnel. The loss of any of our key management personnel, or our inability to recruit and train additional key management and other personnel in a timely manner, could materially and adversely affect our business, operations and future prospects. We do not maintain a key man insurance policy covering any of our employees. In addition, in the event that Thomas Massie, our founder, Chairman and Chief Executive Officer, is terminated by us without cause, he is entitled to receive severance payments equal to three years’ total compensation, including bonus amounts. In the event we are required to pay the severance payments to Mr. Massie, it could have a material adverse effect on our results of operations for the fiscal quarter and year in which such payments are made. 12 Because competition for highly qualified personnel is intense, we might not be able to attract and retain the employees we need to support our planned growth. We will need to increase the size and maintain the quality of our sales force, software development staff and professional services organization to execute our growth plans. To meet our objectives, we must attract and retain highly qualified personnel with specialized skill sets. Competition for qualified personnel can be intense, and we might not be successful in attracting and retaining them. Our ability to maintain and expand our sales, product development and professional services teams will depend on our ability to recruit, train and retain top quality people with advanced skills who understand sales to, and the specific needs of, our target customers. For these reasons, we have experienced, and we expect to again experience in the future, challenges in hiring and retaining highly skilled employees with appropriate qualifications for our business. In addition to hiring services personnel to meet our needs, we may also engage additional third-party consultants as contractors, which could have a negative impact on our financial results. If we are unable to hire or retain qualified personnel, or if newly hired personnel fail to develop the necessary skills or reach productivity slower than anticipated, it would be more difficult for us to sell our products and services, and we could experience a shortfall in revenue and not achieve our planned growth. Future acquisitions may be difficult to integrate into our existing operations, may disrupt our business, dilute stockholder value, divert management’s attention, or negatively affect our operating results. We have acquired multiple businesses since our inception in 2000. A key element of our growth and market share expansion strategy is the pursuit of additional acquisitions in the fragmented web application development industry in the future. These future acquisitions may create risks such as: (i) the need to integrate and manage the businesses and products acquired with our own business and products, (ii) additional demands on our resources, systems, procedures and controls, (iii) disruption of our ongoing business, (iv) unknown liabilities associated with the acquired businesses, and (v) diversion of management's attention from other business concerns. In addition, future acquisitions could involve substantial investment of funds or financings by issuance of debt or equity securities and could result in one-time charges and expenses and have the potential to either dilute the interests of existing shareholders or result in the issuance of or assumption of debt. Any such acquisition may not be successful in generating revenues, income or other returns to us, and the resources committed to such activities will not be available to us for other purposes. Moreover, if we are unable to access capital markets on acceptable terms or at all, we may not be able to consummate acquisitions, or may have to do so on the basis of a less than optimal capital structure. Our inability to take advantage of growth opportunities for our business or to address risks associated with acquisitions or investments in businesses may negatively affect our operating results. Additionally, any impairment of goodwill or other intangible assets acquired in an acquisition or in an investment, or charges to earnings associated with any acquisition or investment activity, may materially reduce our earnings which, in turn, may have an adverse material effect on the price of our common stock. Increasing government regulation could affect our business and may adversely affect our financial condition. We are subject not only to regulations applicable to businesses generally, but also to laws and regulations directly applicable to electronic commerce. Although there are currently few such laws and regulations, state, federal and foreign governments may adopt laws and regulations applicable to our business. Any such legislation or regulation could dampen the growth of the Internet and decrease its acceptance. If such a decline occurs, companies may choose in the future not to use our products and services. Any new laws or regulations in the following areas could affect our business: · user privacy; · the pricing and taxation of goods and services offered over the Internet; · the content of websites; · copyrights; · consumer protection, including the potential application of “do not call” registry requirements on customers and consumer backlash in general to direct marketing efforts of customers; · the online distribution of specific material or content over the Internet; or · the characteristics and quality of products and services offered over the Internet. We have never paid dividends and we do not anticipate paying dividends in the future. We have never paid cash dividends and do not believe that we will pay any cash dividends on our common stock in the future. Since we have no plan to pay cash dividends, an investor would only realize income from his investment in our shares if there is a rise in the market price of our common stock, which is uncertain and unpredictable. 13 Item1B. Unresolved Staff Comments Not required. Item 2. Properties. The following table lists our offices, all of which are leased: Geographic Location Address Size Atlanta, Georgia 5555 Triangle Parkway Norcross, Georgia 30092 8,547 square feet, professional office space Baltimore, Maryland 6711 Columbia Gateway Dr. Baltimore, Maryland 21046 4,925 square feet, Professional office space Bangalore, India 65 Bagmane Tech Park, C.V Raman Nagar Byrasandra, Corp Ward 83, Bangalore 560 052 6,000 square feet professional office space Boston, Massachusetts 80 Blanchard Road Burlington, Massachusetts 01803 9,335 square feet, professional office space Chicago, Illinois 30 N. LaSalle Street, 20 th Floor Chicago, IL60602 4,880 square feet, professional office space Denver, Colorado 410 17 th Street, Suite 600 Denver, CO80202 5,993 square feet, professional office space Philadelphia, Pennsylvania 1100 East Hector Street Conshohocken, Pennsylvania 19428 4,619 square feet Professional office space New York, New York 450 7 th Avenue New York, NY 10123 5,582 square feet, professional office space Tampa, Florida 5325 Primrose Lake Circle Tampa, FL. 33647 4,264 square feet Professional office space Dallas, Texas 5360 Legacy Drive Plano, TX 75024 10,158 square feet, professional office space Item 3. Legal Proceedings. From time to time we are subject to ordinary routine litigation and claims incidental to our business. We are not currently involved in any legal proceedings that we believe are material beyond those described below. Bridgeline Digital, Inc vs. e.Magination network, LLC and its principal owner, Daniel Roche. In August 2010, Bridgeline initiated a lawsuit against e.Magination network, LLC and its principal owner, Daniel Roche, in the Federal District Court of Massachusetts.Bridgeline sought damages for accounts receivable allegedly collected by Mr. Roche and e.Magination and used to pay obligations of e.Magination and Mr. Roche (accounts receivable contractually belonging to Bridgeline).e.Magination and Mr. Roche asserted counterclaims against Bridgeline and Thomas Massie alleging that Bridgeline breached Mr. Roche’s employment agreement by improperly terminating Mr. Roche for cause and also alleging breach of the Asset Purchase Agreement by Bridgeline. In November 2012 we agreed to enter into mediation with Mr. Roche. As of the date of this filing there has been no progress in the mediation Ingeniador, LLC vs. Interwoven, Inc., Bridgeline Digital, Inc., et al On April 26, 2012, Bridgeline was informed that on such date the United States District Court for the District of Puerto Rico entered a default judgment against Bridgeline as part of a patent infringement lawsuit brought by Ingeniador, LLC against 16 companies, including Bridgeline. On June 15, 2012 the court granted our request to have the default judgment set aside and dismissed the case. On October 10, 2012 Bridgeline entered into a Covenant Not to Sue Agreement (the “CNTS”) with Ingeniador, LLC, for no monetary consideration, whereby both Bridgeline and Ingeniador, LLC agreed not to pursue any further legal claim against the other party, entered into a mutuall release and dismissed all pending claims.In addition, Bridgeline agreed not to encourage and/or participate in a challenge to the validity or enforceability of the patent owned by Ingeniador’s which was the subject of the suit described above, unless required by law. In addition, both Bridgeline and Ingeniador attested that the CNTS itself does not represent any admission or acknowledgement of any kind in relation to the validity of Ingeniador’s claim of patent infringement. Item 4. Mine Safety Disclosures Not applicable. 14 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities. The following table sets forth, for the periods indicated, the range of high and low sale prices for our common stock. Our common stock trades on the NASDAQ Capital Market under the symbol BLIN. Year Ended September 30, 2012 High Low Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Year Ended September 30, 2011 High Low Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ We have not declared or paid cash dividends on our common stock and do not plan to pay cash dividends to our shareholders in the near future. As of November 28, 2012, our common stock was held of record by approximately 1,533 shareholders.Most of the Company’s stock is held in street name through one or more nominees. Recent Sales of Unregistered Securities; Use of Proceeds From Registered Securities The following summarizes all sales of our unregistered securities during the year ended September 30, 2012, other than sales of unregistered securities during the quarter ended June 30, 2012 that were previously disclosed on Form 8-K. The securities in the below-referenced transactions were (i) issued without registration and (ii) were subject to restrictions under the Securities Act and the securities laws of certain states, in reliance on the private offering exemptions contained in Sections 4(2), 4(6) and/or 3(b) of the Securities Act and on Regulation D promulgated there under, and in reliance on similar exemptions under applicable state laws astransactions not involving a public offering. Unless stated otherwise, no placement or underwriting fees were paid in connection with these transactions. During the year ended September 30, 2012, the Company granted 2,094,667 stock options under its Amended and Restated Stock Incentive Plan at a weighted average exercise price of $0.80 per share. The securities were issued exclusively to our directors, executive officers and employees. The issuance of options and the shares of common stock issuable upon the exercise of such options as described above were issued pursuant to written compensatory plans or arrangements with our employees, directors and consultants, in reliance on the exemptions from the registration provisions of the Securities Act set forth in Section 4(2) thereof relative to sales by an issuer not involving any public offering, to the extent an exemption from such registration was required. Item 6. Selected Financial Data. Not required 15 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. This section contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in the forward-looking statements as a result of a variety of factors and risks including the impact of the weakness in the U.S. and international economies on our business, our inability to manage our future growth effectively or profitably, fluctuations in our revenue and quarterly results, our license renewal rate, the impact of competition and our ability to maintain margins or market share,the limited market for our common stock, the volatility of the market price of our common stock, the performance of our products, our ability to respond to rapidly evolving technology and customer requirements, our ability to protect our proprietary technology, the security of our software, our dependence on our management team and key personnel, our ability to hire and retain future key personnel, or our ability to maintain an effective system of internal controls.These and other risks are more fully described herein and in our other filings with the Securities and Exchange Commission. This section should be read in combination with the accompanying audited consolidated financial statements and related notes prepared in accordance with United States generally accepted accounting principles. Overview Bridgeline Digital enables its customers to maximize the performance of their mission critical websites, intranets, and online stores. Bridgeline is the developer of the award-winning iAPPS® Web Engagement Management (WEM) product platform and related digital solutions.The iAPPS platform deeply integrates Web Content Management, eCommerce, eMarketing, and web Analytics capabilities within the heart of websites or eCommerce web stores to help marketers deliver online experiences that attract, engage, and convert their customers across all digital channels. Bridgeline’s iAPPS platform combined with its digital services assists customers in maximizing on-line revenue, improving customer service and loyalty, enhancing employee knowledge, and reducing operational costs. The iAPPSplatform is delivered through a Cloud-based SaaS (“Software as a Service”) multi-tenant business model, whose flexible architecture provides customers with state of the art deployment providing maintenance, daily technical operation and support; or via a traditional perpetual licensing business model, in which the iAPPS software resides on a dedicated server in either the customer’s facility or Bridgeline’s co-managed hosting facility. In 2012, KMWorld Magazine Editors selected Bridgeline Digital as one of the 100 Companies That Matter in Knowledge Management and also selected iAPPS as a Trend Setting Product in 2012. iAPPS Content Manager and iAPPS Commerce were selected as finalists for the 2011 and 2012 CODiE Awards for Best Content Management Solution and Best Electronic Commerce Solution, globally. iAPPS Content Manager was the winner of the 2010 CODiE Award for Best Content Management Solution, globally. B2B Interactive has selected Bridgeline Digital as one of the Top Interactive Technology companies in the United States. Bridgeline Digital was incorporated under the laws of the State of Delaware on August 28, 2000. Locations The Company’s corporate office is located in Burlington, Massachusetts.The Company maintains regional field offices serving the following geographical locations: Atlanta, GA; Baltimore, MD; Boston, MA; Chicago, IL; Dallas, TX; Denver, CO; New York, NY; Philadelphia, PA; and Tampa, FL.The Company has one wholly-owned subsidiary, Bridgeline Digital Pvt. Ltd. located in Bangalore, India. Sales and Marketing Bridgeline employs a direct sales force and each sale takes on average 60 to 180 days to complete.Our direct sales force focuses its efforts selling to medium-sized and large companies. These companies are generally categorized in the following vertical markets:(i)financial services, (ii) consumer products and goods (iii) health services and life sciences, (iv) high technology, (software and hardware), (v) retail brand names,(vi) transportation and storage, and (vii) associations and foundations. We have nine geographic locations in the United States with full-time professional direct sales personnel.Our geographic locations are in the metropolitan Atlanta, Baltimore, Boston, Chicago, Dallas, Denver, New York, Philadelphia, and Tampa areas. 16 We have a value added reseller channel to supplement our direct sales force for our iAPPS platform.Our value added resellers are generally located in territories where we do not have a direct sales force. We have dedicated business development professionals whose mission is to identify and establish strategic alliances for iAPPS and iAPPS ds.In June 2012, Bridgeline announced a strategic alliance with UPS Logistics. Bridgeline and UPS Logistics signed a multi-year agreement to offer B2B and B2C eCommerce web stores with an end-to-end eCommerce offering comprised of Bridgeline’s eCommerce Fulfilled™ solution and UPS Logistics and fulfillment services. The combined Bridgeline and UPS Logistics offering provides customers with the ability to manage the eCommerce and supply chain fulfillment needs and was designed to benefit mid-market and larger online web stores who seek end to end solutions. In July of fiscal 2012 Bridgeline signed a multi-year agreement with a large national franchise network of over 4,300 locations who will license the iAPPS ds platform. We believe pursuing other significant alliances will enhance the sales and distribution opportunities of iAPPS related intellectual property. Acquisitions Bridgeline will continue to evaluate expanding its distribution of iAPPS and its interactive development capabilities throughoutNorth America through acquisitions.Due to the nature of our sales process and delivery requirements, we believe local staff is required in order to maximize market-share objectives. We believe the web application development market in North America and Europe is growing and fragmented. We believeestablished yet small web application development companies have the ability to market, sell and install our iAPPS platform in their local metropolitan markets.We believe these companies also have a .NET customer base and a niche presence in the local markets in which they operate. We believe there is an opportunity for us to acquire companies that specialize in web application development that are based in large North American cities in which we currently do not operate.We believe that by acquiring certain of these companies and applying our business practices and efficiencies, we can accelerate our time to market of the iAPPS platform. During the fiscal year ended September 30, 2012 we completed two acquisitions. On October 3, 2011, we completed the acquisition of Magnetic Corporation (“Magnetic”), a Tampa, Florida based interactive technology company. We acquired all of the outstanding capital stock of Magnetic for consideration consisting of (i) $150 thousand in cash (ii) assumption of $130 thousand of indebtedness and (iii) contingent consideration of up to $600 thousand in cash and 166,666 shares of Bridgeline Digital common stock. The contingent consideration is payable quarterly over the 12 consecutive calendar quarters following the acquisition, contingent upon the acquired business achieving certain quarterly revenue and quarterly operating income targets during the period. The contingent common stock has been issued and is being held in escrow pending satisfaction of the applicable targets.To the extent that either the quarterly revenue targets or the quarterly operating income targets are not met in a particular quarter, the earn-out period will be extended for up to four additional quarters. On May 31, 2012, we completed the acquisition of Marketnet, Inc. (“Marketnet”), an interactive technology company based in Dallas, Texas. Bridgeline acquired all of the outstanding capital stock of Marketnet for consideration consisting of (i) $20 thousand in cash, (ii) assumption of debt of $244 thousand and (ii) contingent consideration of up to $650 thousand in cash and 204,331 shares of Bridgeline Digital common stock. This contingent consideration is payable quarterly over the 12 consecutive calendar quarters following the acquisition, contingent upon the acquired business achieving certain quarterly revenue and quarterly operating income targets during the period. To the extent that either the quarterly revenue target or the quarterly operating income target is not met in a particular quarter, the earn-out period will be extended for up to four additional quarters. Marketnet is also eligible to earn additional bonus equity consideration of 200,000 shares, if annual net revenues of the acquired business exceed a certain threshold in any fiscal year through September 30, 2015. The contingent common stock has been issued and is being held in escrow pending satisfaction of the applicable targets. Each of Magnetic and Marketnet’s operating results are reflected in the condensed consolidated financial statements as of the acquisition date. We did not complete any acquisitions in the fiscal year ended September 30, 2011. 17 We may make additional acquisitions in the foreseeable future.These potential acquisitions are consistent with our iAPPS platform distribution strategy and growth strategy by providing Bridgeline with new geographical distribution opportunities, an expanded customer base, an expanded sales force and an expanded developer force. In addition, integrating acquired companies into our existing operations allows us to consolidate the finance, human resources, legal, marketing, research and development of the acquired businesses with our own internal resources, hence reducing the aggregate of these expenses for the combined businesses and resulting in improved operating results. Customer Information We currently have over 500 active customers. For the years ended September 30, 2012 and 2011 no one customer represented 10% or more of the Company’s total revenue. Summary of Results of Operations Total revenue for the fiscal year ended September 30, 2012 (“fiscal 2012”) increased to $26,296 thousand from $26,267 thousand for the fiscal year ended September 30, 2011 (“fiscal 2011”).Loss from operations for fiscal 2012 was ($602) thousand compared with loss from operations of ($547) thousand for fiscal 2011.We had a net loss for fiscal 2012 of ($945) thousand compared with a net loss of ($782) thousand for fiscal 2011.Loss per share for fiscal 2012 was ($0.07) compared with loss per share of ($0.06) for fiscal 2011. Highlights of Fiscal 2012 Highlights of fiscal 2012 include the achievement of record revenues, record iAPPS license sales and key iAPPS product releases and updates: Financial · Bridgeline achieved record revenues in fiscal 2012 of $26,296,000. · Total iAPPS related revenue increased 37% to $16.6 million in fiscal 2012 from $12.1 million in fiscal 2011. · Recurring revenue, which reflects amounts that are contractually due to Bridgeline, increased 27% to $4.2 million in fiscal 2012 from $3.3 million in fiscal 2011. · Bridgeline sold a record number of iAPPS licenses within fiscal 2012. The 267 new iAPPS licenses during fiscal 2012 was a 25% increase compared to licenses sold during fiscal 2011. New Strategic Alliances, Products and Enhancements · In the third quarter of fiscal 2012 Bridgeline announced that United Parcel Service (“UPS”) signed a multi-year partnership agreement with Bridgeline to offer B2B and B2C eCommerce web stores with an end-to-end offering comprised of Bridgeline’s eCommerce Fulfilled™ solution and UPS logistics and fulfillment services. · In the fourth quarter of fiscal 2012 Bridgeline announced the release of new poduct, iAPPS distributed subscription (“iAPPS ds”), a platform that empowers large franchise and dealer networks with state-of-the-art web engagement management while providing superior oversight of corporate branding. iAPPS ds deeply integrates content management, eCommerce, eMarketing and web analytics and is a self-service web platform that is offered to each authorized franchise or dealer for a monthly subscription fee. · In July of fiscal 2012 Bridgeline signed a multi-year agreement with a large national franchise network of over 4,300 locations who will license the iAPPS ds platform. · Bridgeline released two versions of the iAPPS platform during fiscal 2012. In the first quarter of fiscal 2012 Bridgeline released iAPPS version 4.7 which provided many international eCommerce enhancements including multilingual and multi-currency support along with improvements in how iAPPS handles international fulfillment, tax and regulations logistics. In the third quarter of fiscal 2012 Bridgeline released iAPPS version 4.8 which offered full integration of front- and back-end eCommerce capabilities with built-in warehouse management and inventory control. Acquisitions · During the fiscal year Bridgeline continued its geographic expansion strategy with two acquisitions; Magnetic Corporation and Marketnet, Inc. These acquisitions expanded Bridgeline’s footprint into the Tampa and Dallas regions. 18 RESULTS OF OPERATIONS Year Ended September 30, (dollars in thousands) $ Change % Change Revenue Web application development services iAPPS application development services $ $ $ 42 % % of total revenue 51
